                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WELLS FARGO TRUST COMPANY,                           CASE NO. C17-1862-JCC
      NATIONAL ASSOCIATION, formerly known
10
      as WELLS FARGO BANK NORTHWEST,                       MINUTE ORDER
11    N.A., in its capacity as Trustee of the Waste
      MGT (Seattle) CTL Pass-Through Trust U/D/T
12    dated as of April 21, 2014,

13                           Plaintiff,
              v.
14

15    JONATHAN K. MARKOFF, an individual,

16                           Defendant.

17

18           The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20           This matter comes before the Court on the parties’ stipulation waiving right to jury trial

21   and consenting to a bench trial (Dkt. No. 46). Having thoroughly considered the stipulation and

22   relevant record, the Court GRANTS the stipulation and ORDERS that:

23      1. Trial in this case shall be a bench trial before the Court; and

24      2. The parties need not submit proposed voir dire and jury instructions in this case.

25      //

26      //


     MINUTE ORDER
     C17-1862-JCC
     PAGE - 1
 1        DATED this 3rd day of May 2019.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Tomas Hernandez
 4
                                            Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1862-JCC
     PAGE - 2
